Exhibit 10.3

FIRST COMMONWEALTH FINANCIAL CORPORATION

INCENTIVE COMPENSATION PLAN

RESTRICTED STOCK AGREEMENT

This Restricted Stock Agreement (this “Agreement”) is made as of the      day of
                ,             (the “Effective Date”) between First Commonwealth
Financial Corporation (the “Company”) and the “Grantee” identified on the
signature page of this Agreement. The Restricted Stock awarded pursuant to this
Agreement is subject to the terms set forth herein and in all respects are
subject to the terms and provisions of the First Commonwealth Financial
Corporation Incentive Compensation Plan (the “Plan”) applicable to Restricted
Stock, which terms and provisions are incorporated herein by this reference.
Unless the context requires otherwise, the terms defined in the Plan shall have
the same meanings herein.

1. Award of Stock. The Company hereby grants to the Grantee              shares
of Restricted Stock (the “Shares”).

2. Forfeiture of Shares. The Shares are subject to forfeiture to the Company
until such time as they become nonforfeitable as set forth below in this
Section 2.

(a) All of the Shares will become nonforfeitable on the third anniversary of the
Effective Date, provided that the Grantee remains an Employee through such
anniversary.

(b) If the Grantee ceases to be an Employee for any reason other than the
Grantee’s death or Disability, any Shares which have not as of the termination
of Grantee’s employment become nonforfeitable will immediately and automatically
be forfeited.

(c) If the Grantee ceases to be an Employee due to the Grantee’s death or
Disability, any Shares which have not as of the termination of Grantee’s
employment become nonforfeitable will immediately and automatically, without any
action on the part of the Company, become nonforfeitable.

Notwithstanding the foregoing schedule, if a Change in Control occurs while the
Grantee is an Employee, then any Shares which have not become nonforfeitable
will immediately and automatically, without any action on the part of the
Company, become nonforfeitable as of the date of the Change in Control.

3. Share Legends. The following legend will be placed on any certificates
evidencing all Shares subject to forfeiture in accordance with Section 2, in
addition to any other legends that may be required to be placed on such
certificates pursuant to applicable law, the Plan or otherwise:

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY ARE
SUBJECT TO THE TERMS AND CONDITIONS OF THE FIRST COMMONWEALTH FINANCIAL
CORPORATION INCENTIVE COMPENSATION PLAN AND A RESTRICTED STOCK AGREEMENT BETWEEN
THE SHAREHOLDER NAMED ON THE FACE OF THIS CERTIFICATE AND FIRST COMMONWEALTH
FINANCIAL CORPORATION (WHICH TERMS AND

 

1



--------------------------------------------------------------------------------

CONDITIONS MAY INCLUDE, WITHOUT LIMITATION, FORFEITURE CONDITIONS AND TRANSFER
RESTRICTIONS). A COPY OF THAT AGREEMENT IS ON FILE IN THE PRINCIPAL OFFICES OF
FIRST COMMONWEALTH FINANCIAL CORPORATION AND WILL BE MADE AVAILABLE TO THE
HOLDER OF THIS CERTIFICATE WITHOUT CHARGE UPON REQUEST TO THE SECRETARY OF THE
CORPORATION.

Where a book-entry system is used with respect to the issuance of Shares,
appropriate notation of such forfeiture possibility and transfer restrictions
will be made on the system with respect to the account or accounts to which the
Shares are credited.

4. Escrow of Shares.

(a) All Shares issued under this Agreement will be held in escrow by the
Secretary of the Company or his or her designee (the “Escrow Holder”) until such
Shares cease to be subject to forfeiture in accordance with Section 2, at which
time the Escrow Holder will deliver such nonforfeitable Shares to the Grantee;
provided, however, that no Shares will be delivered to the Grantee until
appropriate arrangements have been made with the Company for the withholding or
payment of any taxes that may be due with respect to such Shares.

(b) If any of the Shares are forfeited by the Grantee under Section 2, upon
request by the Company, the Escrow Holder will deliver those Shares to the
Company, which will then have the right to retain and transfer those Shares to
its own name free and clear of any rights of the Grantee under this Agreement or
otherwise.

(c) The Escrow Holder is hereby directed to permit transfer of the Shares only
in accordance with this Agreement or in accordance with instructions which are
consistent with this Agreement which are signed by both parties. In the event
further instructions are reasonably desired by the Escrow Holder, he or she
shall be entitled to conclusively rely upon directions given by a majority of
the members of the Board. The Escrow Holder shall have no liability for any act
or omissions hereunder while acting in good faith in the exercise of his or her
own judgment.

5. Rights of Grantee. The Grantee shall have the right to vote the Shares and to
receive dividends with respect to the Shares.

6. Stock Splits, etc. If, while any of the Shares remain subject to forfeiture,
there occurs any merger, consolidation, reorganization, recapitalization, stock
split, stock dividend, combination or exchange of shares, or other similar
change in the Company’s common stock, then any and all new, substituted or
additional securities or other consideration to which the Grantee is entitled by
reason of the Grantee’s ownership of the Shares will be immediately subject to
this escrow, deposited with the Escrow Holder and included thereafter as
“Shares” for purpose of this Agreement.

7. Tax Withholding. Grantee shall be required to deposit with the Company an
amount of cash equal to the amount determined by the Company to be required with
respect to any withholding taxes, FICA contributions, or the like under any
federal, state, or local statute, ordinance, rule, or regulation in connection
with the vesting or award of the Shares. Alternatively, the Company may, at
Grantee’s election, (i) withhold the required amounts from

 

2



--------------------------------------------------------------------------------

Grantee’s pay during the pay periods next following the date on which any such
applicable tax liability otherwise arises, or (ii) withhold a number of Shares
otherwise deliverable having a Fair Market Value sufficient to satisfy the
statutory minimum of all or part of Grantee’s estimated total federal, state,
and local tax obligations associated with the vesting or award of the Shares.

8. Restriction on Transfer. Except for the escrow described in Section 4 hereof
or the transfer of the Shares to the Company as contemplated by this Agreement,
none of the Shares or any beneficial interest therein shall be transferred,
encumbered, pledged or otherwise alienated or disposed of in any way until the
Shares become nonforfeitable in accordance with Section 2 of this Agreement.

9. Grantee Covenants.

(a) General. Grantee and the Company acknowledge and agree that Grantee has
received adequate consideration with respect to enforcement of the provisions of
this Section 9 by virtue of receiving the Shares (regardless of whether the
Shares are subsequently forfeited); that such provisions are reasonable and
properly required for the adequate protection of the business of the Company and
its subsidiaries; and that enforcement of such provisions will not prevent
Grantee from earning a living.

(b) Non-Solicitation; No-Hire. Grantee agrees to comply with the provisions of
subsections (i) and (ii) of this Section 9(b) while employed by the Company and
for a period of one year after the last day of Grantee’s employment with the
Company or any subsidiary (such last day being the “Termination Date”)
regardless of the reason for such termination of employment.

(i) Non-Solicitation. Grantee shall not, directly or indirectly, either for
Grantee’s own benefit or purpose or for the benefit or purpose of any Person
other than the Company or any of its subsidiaries, solicit, call on, do business
with, or actively interfere with the Company’s or any subsidiary’s relationship
with, or attempt to divert or entice away, any Person that Grantee should
reasonably know (A) is a customer of the Company or any subsidiary for which the
Company or any subsidiary provides any services as of the Termination Date, or
(B) was a customer of the Company or any subsidiary for which the Company or any
subsidiary provided any services at any time during the twelve (12) months
preceding the Termination Date, or (C) was, as of the Termination Date,
considering retention of the Company or any subsidiary to provide any services.

(ii) No-Hire. Grantee shall not, directly or indirectly, either for Grantee’s
own benefit or purpose or for the benefit or purpose of any Person other than
the Company or any of its subsidiaries, employ or offer to employ, call on, or
actively interfere with the Company’s or any subsidiary’s relationship with, or
attempt to divert or entice away, any employee of the Company or any of its
subsidiaries, nor shall Grantee assist any other Person in such activities.

(c) Confidentiality. During Grantee’s employment with the Company, and
thereafter regardless of the reason for termination of such employment, Grantee
will not disclose or use in any way any confidential business or technical
information or trade secret acquired in the course of such employment, all of
which is the exclusive and valuable property of the Company whether or not
conceived of or prepared by Grantee, other than (1) information generally known
in the Company’s industry or acquired from public sources, (2) as required in
the course of employment by the Company, (3) as required by any court,
supervisory authority, administrative agency or applicable law, or (4) with the
prior written consent of the Company.

 

3



--------------------------------------------------------------------------------

(d) Ownership of Inventions. Grantee shall promptly and fully disclose to the
Company any and all inventions, discoveries, improvements, ideas or other works
of inventorship or authorship, whether or not patentable, that have been or will
be conceived and/or reduced to practice by Grantee during the term of Grantee’s
employment with the Company, whether alone or with others, and that are
(1) related directly or indirectly to the business or activities of the Company
or any of its subsidiaries or (2) developed with the use of any time, material,
facilities or other resources of the Company or any subsidiary (“Developments”).
Grantee agrees to assign and hereby does assign to the Company or its designee
all of Grantee’s right, title and interest, including copyrights and patent
rights, in and to all Developments. Grantee shall perform all actions and
execute all instruments that the Company or any subsidiary shall deem necessary
to protect or record the Company’s or its designee’s interests in the
Developments. The obligations of this Section 9(d) shall be performed by Grantee
without further compensation and will continue beyond the Termination Date.

10. Acceptance of Award; the Company’s Right to Cancel. If Grantee does not
accept the Award by executing and delivering a copy of this Agreement to the
Company, without altering or changing the terms thereof in any way, within
thirty (30) days of receipt by Grantee of a copy of the Agreement, the Company
may, in its sole discretion, withdraw its offer and cancel the Award at any time
prior to Grantee’s delivery to the Company of a copy of the Agreement executed
by Grantee. Otherwise, upon execution and delivery of the Agreement by both the
Company and Grantee, the Agreement is effective as of the Effective Date and the
Shares will be issued as soon thereafter as administratively practicable.

11. 83(b) Election. Grantee hereby acknowledges that he may file an election
pursuant to Section 83(b) of the Code to be taxed currently on the fair market
value of the Shares (less any purchase price paid for the Shares), provided that
such election must be filed with the Internal Revenue Service no later than
thirty (30) days after the grant of such Shares. Grantee will seek the advice of
his own tax advisors as to the advisability of making such a Section 83(b)
election, the potential consequences of making such an election, the
requirements for making such an election, and the other tax consequences of this
Award under federal, state, and any other laws that may be applicable. The
Company and its Subsidiaries and agents have not and are not providing any tax
advice to Grantee.

12. Limitation on Rights; No Right to Future Grants; Extraordinary Item. By
entering into this Agreement and accepting the Award, Grantee acknowledges that:
(a) Grantee’s participation in the Plan is voluntary; and (b) the Award is not
part of normal or expected compensation for any purpose, including without
limitation for calculating any benefits, severance, resignation, termination,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments, and Grantee will not be entitled to
compensation or damages as a consequence of Grantee’s forfeiture of any unvested
portion of the Award as a result of Grantee’s separation from service with the
Company or any Subsidiary for any reason.

 

4



--------------------------------------------------------------------------------

13. General Provisions:

(a) This Agreement, together with the Plan, constitutes the entire agreement
between the Company and the Grantee regarding the grant of the Shares.

(b) The Committee may modify this Agreement to bring it into compliance with any
valid and mandatory government regulation or exchange listing requirement. This
Agreement may also be amended by the Committee with the consent of the Grantee.
Any such amendment shall be in writing and signed by the Company and the
Grantee.

(c) Nothing contained in this Agreement shall be deemed to require the Company
and its Subsidiaries to continue the Grantee’s relationship as an Employee or to
modify any agreement between the Grantee and the Company or its Subsidiaries
relating thereto.

(d) The Committee may from time to time impose any conditions on the Shares as
it deems reasonably necessary to ensure that the Plan and this Award satisfy the
conditions of Rule 16b-3 of the Securities Exchange Act of 1934, as amended, and
that Shares are issued and resold in compliance with the Securities Act of 1933,
as amended.

(e) The Grantee agrees upon request execute any further documents or instruments
necessary or desirable to carry out the purposes or intent of this Agreement.

(f) Grantee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all the terms and provisions thereof. The terms of the Plan as it
presently exists, and as it may hereafter be amended, are deemed incorporated
herein by reference, and in the event of any conflict between the terms of this
Agreement and the provisions of the Plan, the provisions of the Plan shall be
deemed to supersede the provisions of this Agreement.

(g) This Agreement shall be governed by, and enforced in accordance with, the
laws of the Commonwealth of Pennsylvania without regard to the application of
the principals of conflicts or choice of laws.

(h) This Agreement may be executed, including execution by facsimile signature,
in one or more counterparts, each of which shall be deemed an original, and all
of which together shall be deemed to be one and the same instrument.

Signature page follows.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Restricted Stock
Agreement as of the day and year first set forth above.

 

GRANTEE:     COMPANY:       FIRST COMMONWEALTH FINANCIAL CORPORATION Signature  
          By:     Printed Name     Name:   T. Michael Price       Title:  
President and CEO

 

6